DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/18/2020. Claims 1-16 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 8/18/2020 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Yang et al, (Yang), (USNO.2016/0052418)
 	As for claim 1, Yang discloses and shows in Fig. 1 a battery emulation apparatus for supplying a device under test (DUT) with electrical power, comprising: 
output terminals for connecting the DUT to the battery emulation apparatus; 
an output voltage module configured to provide a variable DC output voltage to the DUT; a user interface configured to receive a user input, wherein the user input comprises the setting of at least one battery parameter and at least one measurement criteria; a data storage (via memory) configured to store data representing a plurality of battery models; and a processor (via controller) configured to select at least one battery model from the data storage based on the set battery parameter; and wherein (via temperature measurement) value based on the set measurement criteria in order to assess the suitability of the at least one selected battery model for the DUT (par.[0020-0022,0023])
 	As for claim 2, Yang discloses and shows in Fig. 2 shows at least one battery model selected by the processor comprises two or more battery models, wherein the processor is configured to determine, which of the selected two or more battery models is more suitable for the DUT based on the evaluation of the respective physical measurement value for each of the two or more battery models
 	As for claim 3, Yang discloses and shows in Fig. 2 battery emulation apparatus comprises a sensor unit, which is configured to detect the physical measurement value, wherein the sensor unit is further configured to forward said physical measurement value to the processor
 	As for claim 4, Yang discloses and shows in Fig. 2 sensor unit is a temperature sensor, and wherein the physical measurement value is a temperature, preferably of the DUT
 	As for claim 5, Yang discloses and shows in Fig. 2 measurement criteria is a minimum heating of the output voltage module and/or a minimum DUT heating
As for claim 6, Yang discloses and shows in Fig. 2 measurement criteria comprises a physical target value, e.g. a target temperature, wherein the processor is configured to compare the physical measurement value to the physical target value
 	As for claim 7, Yang discloses and shows in Fig. 2 each battery model is at least partially defined by an electrical output characteristic, in particular a current and/or a voltage characteristic, wherein the processor is configured to control the output voltage module to emulate the electrical output characteristic of the at least one selected battery model
 	As for claim 8, Yang discloses and shows in Fig. 2 selected battery parameter comprises a voltage or a temperature.
 	As for claim 9, Yang discloses and shows in Fig. 2 data representing the plurality of battery models comprises for each stored battery model at least one of the following parameters: a cell voltage, a cell capacity, an internal resistance and/or an internal impedance
 	As for claim 10, Yang discloses and shows in Fig. 1 a method for emulating batteries with a battery emulation apparatus, which comprises an output voltage module configured to provide a variable electrical output voltage to a device under test (DUT), wherein the method comprises the steps: receiving a user input via a user interface of the battery emulation apparatus, wherein the user input comprises the setting of at least one battery parameter and at least one measurement criteria; selecting at least one battery model from a data storage (via memory)  of the battery emulation apparatus based on the selected battery parameter; controlling (via controller) the output voltage module to emulate characteristics of the at least one selected battery model according (via temperature measurement) value based on the set measurement criteria in order to assess the suitability of the at least one selected battery model for the DUT (par.[0020-0022,0023])
  	As for claim 11, Yang discloses and shows in Fig. 2 at least one battery model selected by the processor comprises two or more battery models, wherein the method further comprises the step of: determining which of the selected two or more battery models is most suitable for the DUT based on the evaluation of the respective physical measurement value for each of the two or more battery models
 	As for claim 12, Yang discloses and shows in Fig. 2 detecting the physical measurement value with a sensor unit of the battery emulation apparatus
 	As for claim 13, Yang discloses and shows in Fig. 2 the physical measurement value is a temperature, preferably of the DUT
 	As for claim 14, Yang discloses and shows in Fig. 2 measurement criteria is a minimum heating of the output voltage module and/or a minimum DUT heating.
 	 As for claim 15, Yang discloses and shows in Fig. 2 the measurement criteria comprises a physical target value, e.g. a target temperature, wherein the processor is configured to compare the physical measurement value to the physical target value.
 	 As for claim 16, Yang discloses and shows in Fig. 2the selected battery parameter comprises a voltage or a temperature.
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859